Lenk, J.
(concurring). Because I agree that the jury reached their verdict without taking up the judge’s suggestion, reversal is not required. Had they done so, however, the result might well have been different. I write separately only to underscore how perilous it can be to proceed, particularly in a criminal trial, with such experimental techniques, absent some demonstrated need and over the objection of counsel. The very laudable quest to improve our system of justice by devising and implementing improved jury trial practices is better advanced in certain situations than it is in others. Here, the technique proposed was largely unprecedented, and there was very little information available about it. The technique would impact directly upon the jury’s deliberations, a trial function widely *255regarded in our system as virtually sacrosanct. Given this, as well as that the jury had received the Rodriquez instruction late the preceding day and had not yet begun the new day’s deliberations, that both counsel were quite opposed to the suggestion, and that the prosecutor had indicated her intent to seek review forthwith from the single justice housed in the same building, a more prudent course might well have been to await either further indication that the jury was at an impasse or guidance from the single justice before putting the new procedure before the jury.